Title: To Benjamin Franklin from William Henly, [after 25 May 1774?]
From: Henly, William
To: Franklin, Benjamin


[After May 25?, 1774]
[Missing] ourselves without making Mr. W—s experiment. But to be serious; unluckily for that Gentleman I have drawn no conclusion from his favourite experiment, except it be this, that a point will not invite a stroke of lightning upon it, at 12 times the distance of a knob. The chains happen’d to be both of the same wire, and length. Whoever doubts whether the ends of the bars at St. Pauls pass through the pavement, may please to take a walk to the stone gallery and see. Mr. Gould did not discover the amazing smell of sulphur till the next day after the stroke. He keeps a snuff shop.
[He] told Mr. Bell he was of opinion St. Pauls had not [been stru]ck, I am Dear Sir most cordially yours
W Henly
